DETAILED ACTION
Priority
	Applicants’ priority claim to International Application No. PCT/US18/59722, filed 11/08/2018, which claims priority to U.S. Provisional Application Nos. 62/674,800 (filed 05/22/2018), 62/596,187 (filed 12/08/2017), 62/596,178 (filed 12/08/2017) and 62/583409 (filed 11/08/2017), is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 06/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the Response to Election/Restriction dated 06/24/2022, Applicants elected without traverse the invention of Group III (claim 50), and added new claims 123-134 which encompass the invention of Group III.  Claims 50 and 123-134 have been examined in this action and are rejected.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 50 and 123-134 are rejected under 35 U.S.C. 103 as being obvious over Gallos et al. (RSC Adv. 30, June 2017, Vol. 7, pp. 34638-34654, cited in Applicants’ IDS dated 06/24/2022) in view of Guggolz et al. (Journal of Agricultural and Food Chemistry 9.4, 1961, pp. 330-332) and Hong et al. (Carbohydrate Polymers 83, 2011, pp. 940-946).
Gallos et al. teach polymeric matrixes reinforced with lignocellulosic (LC) fibers (see page 34642, second column).  Gallos et al. teach polycaprolactone as an example of fully biodegradable polymeric matrix (see page 34643, first column).  Gallos et al. teach that polyesters such as polycaprolactone are hydrophilic polymers and exhibit quite good compatibility with LC fibers that are also hydrophilic (see page 34643, first to second column).  Gallos et al. teach alfalfa as an example of an LC fiber (see page 34642, first column).  Gallos et al. teach PCL polymeric matrices with LC fiber content ranging from 5 to 50 wt%, with the balance being PCL content (see Table 1 on page 34643).  Gallos et al. teach that the porosity of their composites can be tailored based on manufacturing parameters, such as extrusion parameters and fiber preparation methods) (see page 34645).  Gallos et al. further teach that the stiffness of their composites is closely related to the orientation of fibers in the composites (see page 34641, first column).  Gallos et al. further teach that their compositions can comprise bundles of fibers, where the diameter of the bundles is between 5 µm and 35 µm (see page 34639, first column).

Regarding claim 50, based on the teachings of Gallos et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to construct a polymeric matrix comprising a plurality of biodegradable polycaprolactone fibers reinforced with lignocellulosic fibers such as alfalfa, with a reasonable expectation that the such a composite would serve as an effective polymeric fiber scaffold.

Regarding claims 123-128, MPEP 2144.05 states that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Here, as noted above, Gallos et al. teach PCL polymeric matrices with LC fiber content ranging from 5 to 50 wt%, with the balance being PCL content.  Also as noted above, Gallos et al. further teach that their compositions can comprise bundles of fibers, wherein the bundles have a diameter between 5 µm and 35 µm.  As such, based on the teachings of Gallos et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to include, via routine experimentation and optimization, and absent evidence to the contrary, polymeric fibers comprising the claimed amount of polycaprolactone and alfalfa.  Also, regarding claim 128, because Gallos et al. teach bundles of fibers, wherein the bundles have a diameter as low as 5 µm, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to include, via routine experimentation and optimization, and absent evidence to the contrary, individual polymeric fibers having the claimed nanoscale diameters in a scaffold.

 Regarding the specific limitations of claims 129-131 and 133, Gallos et al. do not explicitly recite the claimed parameters.  However, Gallos et al. teach that the porosity of their composites can be tailored based on manufacturing parameters such as extrusion parameters and fiber preparation methods, and further teach that the stiffness of their composites is closely related to the orientation of fibers in the composites.  Based on the overall teachings of Gallos et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to form a polymeric scaffold with uniaxially aligned fibers and achieve, via routine experimentation and optimization, and absent evidence to the contrary, the claimed porosity, stiffnesses, and water contact angle.  Because Gallos et al. teach a polymeric matrix comprising a plurality of biodegradable polycaprolactone fibers reinforced with a lignocellulosic fiber such as alfalfa in the claimed amounts, and a composition and its properties are inseparable, the porosity, stiffnesses, and water contact angle would necessarily be in the claimed ranges.  Furthermore, the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Regarding the specific limitations of claims 132, Gallos et al. do not explicitly recite polymeric fiber scaffolds comprising about 0.25% genistein.
Regarding the specific limitations of claims 134, Gallos et al. do not explicitly recite that their polymeric fiber scaffold promotes cutaneous wound healing, promotes cutaneous tissue regeneration, and/or increases the closure of a cutaneous wound.

	Guggolz et al. teach that genistein is found in alfalfa in less than 1 part per million in dry forage (see Abstract and Table III).  Based on the teachings of Guggolz et al., a skilled artisan before the effective filing date of the invention would have appreciated that the alfalfa taught in Gallos et al. contains genistein.  Absent evidence to the contrary, the skilled artisan would have been able to achieve the claimed amount of genistein in the polymeric scaffolds of Gallos et al. via routine experimentation and optimization.

Hong et al. teach the use of PCL/chitosan biocomposites in tissue engineering.  The composites exhibited enhanced mechanical properties and improved hydrophilic characteristics and water absorption relative to pure PCL fiber mats.  The composites were superior to pure PCL in terms of improved cell attachment, proliferation, and morphological homogeneity (see page 942, first column).  Hong et al. teach that the chitosan domains in their biocomposites act as hydrophilic sites with high water absorption, thereby allowing cells to more easily attach and proliferate from these areas (see page 945, second column).
Gallos et al. (cited above) teach that PCL and lignocellulosic fibers such as alfalfa are hydrophilic (see page 34641, first column and page 34642, first column).

Based on the teachings of Hong et al., which teach that PCL fiber biocomposites with enhanced hydrophilicity promote cell attachment in tissue engineering, and the teachings of Gallos et al., which teach polymeric matrixes comprising a plurality of biodegradable polycaprolactone fibers reinforced with hydrophilic fibers such as alfalfa, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to use the PCL/alfalfa composites suggested by Gallos et al. as tissue engineering scaffolds, with a reasonable expectation that the scaffolds would promote cutaneous tissue regeneration via increased hydrophilicity and resulting cell attachment. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615